DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 12, 18, and 20 have been amended.  Claims 4, 7, and 15 have been cancelled. Claims 1-3, 5, 6, 8-14, and 16-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 6, 8-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a search interface with display of search suggestions and selections, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors” (claim 12) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processors” language, “obtaining”, “determining”, “displaying” and “searching” in the context of this claim encompasses the user manually looking for information based on presented data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements – using a processors to perform both the determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and “obtaining”, “determining”, “displaying” and “searching” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 6, 8, 10-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419).

Regarding claim 1, Jones teaches a method for providing search suggestions, comprising: 
obtaining an input search term in a search box of a search interface (F34:3407, F35:3507, F43:3215, 4315 and corresponding paragraphs); 
determining a first group of suggested search terms associated with the input search term (F34:3425, F35:3510a-e and corresponding paragraphs)
wherein the first group of suggested search terms describe one or more types related to the input search term and the first group of suggested search terms comprise a plurality of suggested search terms having classification comparability ([0335] as in search request is initially classified, [0465] “using the first level categorization control may determine elements presented in the second level categorization control … second level categorization control may determine elements displayed in the third level categorization”, which creates classification comparability [0592]-[0594], [0708]); 
displaying the first group of suggested search terms in the search interface (F34:3417, 3420, F35:3510a-e and corresponding paragraphs); and 
in response to a selection for one or more first suggested search terms from the first group of suggested search terms (F35:3525 and corresponding paragraphs), searching by taking the input search term and the one or more first suggested search terms as search keywords (F36:3607, 3608, 3610 and corresponding paragraphs);
determining a second group of suggested search terms associated with the input search term and the one or more first suggested search terms in response to the selection for the one or more first suggested search terms  (F34, wherein 3420 is the first set of suggestions for the input 3407 and 3425 is 
displaying the second o of suggested search terms in the search interface (F34:3425, F35 3510b-e); and 
in response to a selection for one or more second suggested search terms from the second group of suggested search terms, searching based on the one or more second suggested search terms (F36:3610 and corresponding paragraphs).

Jones does not explicitly teach an input search term as being a singular term with respect to the cited Figures F34-36.  Instead Jones teaches a search request comprising multiple search terms, such as query - “What is the best Thai restaurant in Indianapolis?” as shown in Figures 18-34 and used in the rejection above.  However, Jones also teaches “search box may be used to enter a search term” (singular) [0522] and providing results for a single search term ‘baseball’ F43:3215, 4315.  Thus, it would have been obvious to one of ordinary skill in the art to use “an input search term” (singular), shown in F43 to be used as input with respect to the cited Figures 34-36 in order to facilitate user’s need for various information in a form of a single or multiple search terms.  

Claim 12 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 13, Jones teaches the method and the device, further comprising: 
displaying the one or more first suggested search terms in the search box in response to the selection for the one or more first suggested search terms (F36L3607-3609 and corresponding paragraphs).

Regarding claims 3 and 14, Jones teaches the method and the device, further comprising: 
providing a deletion option for the one or more first suggested search terms ([0290], F35:3520, F39:3985 and corresponding paragraphs); and cancelling the selection for the one or more first suggested search terms in response to a selection for the deletion option ([0290], F35:3520 and corresponding paragraphs).

Regarding claims 5 and 16, Jones teaches the method and the device, wherein determining the first group of suggested search terms associated with the input search term comprises: 
selecting the first group of suggested search terms from a plurality of preset suggested search terms associated with the input search term ([0287]) based on at least one of popularity of suggested search terms ([0573] “a frequently asked questions (FAQ) list might be associated with a category”, [0751], also see F67:6710 “what’s Hot”) and user preference ([0211], [0414], [0680]-[0682]).
NOTE in analogous art CAO et al. (US 2015/0213042) discloses claims 5 and 16 in paragraphs [0094]-[0095] and further obviate the teaching of Jones.

Regarding claims 6 and 16, Jones teaches the method and the device, wherein determining the first group of suggested search terms associated with the input search term comprises: 
determining semantics of the input search term by performing text analysis on the input search term ([0379]-[0380], [0598]); and 
determining the first group of suggested search terms based on the semantics of the input search term ([0379]-[0380], [0598]).


generating the suggested search terms included in the search thesaurus by: 
obtaining first data and second data from at least one data source, the first data and the second data ([0465], [0571], [0599]) comprising a preset input search term ([0128] “categorized might be provided to two taxonomy resources”, wherein taxonomy is predetermined, [0606], also see F67:6706a-c, 6725, which are preset search input terms); and 
determining suggested search terms associated with the preset input search term at least based on a correlation ([0596] wherein links in taxonomy are correlations, [0606]) between the first data and the second data ([0592]-[0594]).
NOTE in analogous art CAO et al. (US 2015/0213042) discloses claims 8 and 17 in paragraphs [0094]-[0095] and further obviate the teaching of Jones.

Regarding claims 10 and 18, Jones teaches the method and the device, wherein determining the suggested search terms associated with the preset input search term further comprises: 
determining the suggested search terms associated with the preset input search term based on at least one of: reliability of at least one data source ([0625] wherein “trusted resource” is reliable, [0628]) and types of data provided by the at least one data source ([0393], [0437]).

Regarding claims 11 and 19, Jones teaches the method and the device, wherein displaying the first group of suggested search terms in the search interface comprises: 
determining an order of the first group of suggested search terms based on at least one of popularity of suggested search terms ([0573] “a frequently asked questions (FAQ) list might be 
displaying the first group of suggested search terms in the order determined ([0437], [0439], [0511], [0570], [0642], [0748], [0751] “presented in an order based at least in part … popularity”).
NOTE in analogous art CAO et al. (US 2015/0213042) discloses claims 11 and 19 in paragraphs [0094]-[0095] and further obviate the teaching of Jones.

Regarding claim 20, Jones teaches a non-transient computer-readable storage medium having stored computer programs thereon, wherein, when the computer programs are executed by a processor, a method for providing search suggestions is implemented, the method comprising: obtaining an input search term in a search box of a search interface; determining a first group of suggested search terms associated with the input search term; displaying the first group of suggested search terms in the search interface; and in response to a selection for one or more first suggested search terms from the first group of suggested search terms, searching by taking the input search term and the one or more first suggested search terms as search keywords.
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419) in view of CAO et al. (US 2015/0213042).

Regarding claims 9 and 18, Jones teaches the method and the device, wherein determining the suggested search terms associated with the preset input search term comprises: 

Jones does not explicitly teach, however CAO discloses - in response to that the correlation between the first data and the second data is smaller than a threshold, determining the suggested search terms associated with the preset input search term in the first data or the second data, such that a difference between a correlation of the suggested search term and the first data, and a correlation of the suggested search term and the second data is greater than a threshold difference ([0094]-[0095], C16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones to include correlation of the suggested search terms as disclosed by CAO.  Doing so would determine potential search intentions to help users search more clearly (CAO [0101]).
NOTE in analogous art Song et al. (US 2011/0264682) discloses claims 9 and 18 in paragraphs [0025], [0029] and Singhal et al. (US 2018/0032523) discloses claims 9 and 18 in paragraphs [0058]-[0059] and further obviate the teaching of Jones.

Claims 9 and 18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419) in view of Huang et al. (US 2019/0311275).


in response to that the correlation between the first data and the second data is smaller than a threshold, determining the suggested search terms associated with the preset input search term in the first data or the second data, such that a difference between a correlation of the suggested search term and the first data, and a correlation of the suggested search term and the second data is greater than a threshold difference ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones to include correlation of the suggested search terms as disclosed by Huang.  Doing so would provide collaborative filtering approach that help discover user's preferences (Huang [0004]).

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claims 1-3, 5, 6, 8-14, and 16-20 under 35 USC 101, It is respectfully noted the test for subject matter eligibility under 35 USC 101 for products and processes is: first, determining whether the claim(s) are directed to a process, machine, manufacture, or composition of matter (Claims 1-3, 5, 6, 8-14, and 16-20 are so directed); second (Part I of the Mayo) test, determining whether the claim(s) are directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions), and; third (Part II of the Mayo test), determining whether the claim(s) recite additional elements that amount to significantly more than the judicial exception.
As per Part II of Mayo, it is respectfully argued that each function of claims1 and 12, alone and in combination, are generic functions of a computing device that are well understood, routine, and 

The applicant incorporates limitations from dependent claims 4 and 15 into independent claims and argues that specifically “one or more first suggested search terms in response to the selection for the one or more first suggested search terms” is not disclosed by Jones.
The arguments are not persuasive.  With respect to the Figure 34, there are plurality of displayed search suggestions 3415a-c, 3417, 3420, which can be considered to be a first group of in response to a selection of the first group, can be either 3417 or 3420.   Next assuming, 3417 is first group of suggested terms, than either 3420 or 3425 is a second group of suggested terms is produced in response of selection of the first group 3417. Every sequence if selection is based on a previous section, every new group is based on the previous group.  Every search term in every group is capable of being selected and searched.  Thus, the query “the best place for Thai in Indy” would be searched in plurality of suggested categories (groups) – “Travel > Indianapolis > Food” or “Food > Ethnic > Thai > Indianapolis” (3425), etc.  Analogous reasoning is applicable to Figure 35.  For a query “What is the best Thai restaurant in Indianapolis” a first group (of categories) is determined 3510a.  The next group, which is selected is 2510b.  The claim does not forbid for such groups to be displayed simultaneously (As shown in Figure 39, such categories initially can be empty).  The selection of second group based, which is based on the selection of the first group is clearly shown as a sequence or a path – “Travel> Food> Indianapolis > Restaurants> Ethnic> Thai”.
Therefore, Jones fully disclose independent claims as required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	January 17, 2022